.!




                                                                                       FILED

                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION                                    sow
                                                                                     AUG .2 l 2019
                                                                                PUETER A. MOORE(jJR., ClR(
                                                                               BY
                                                                                                RT,DEPCU(
                                                                                                   EOHC.




     UNITED STATES OF AMERICA

                   v.                                    CRJMINAL INFORMATION

     PAMELA GRACE FAULKNER


          The United States Attorney charges that:

                        I.    STATUTORY AND REGULATORY BACKGROUND

                             A.    GENERAL BACKGROUND ON MEDICAID

          1.      The Medi_caid Program was enacted by Congress on July 30,

     1965, under Title XIX of the Social Security Act.                   Medicaid is a

     federal health care benefit program that helps pay for medically

     necessary     services         for   low-income   families    and    individuals,

     including children, parents, pregnant women, seniors,                  and people

     with disabilities.              Medicaid is    funded   jointly by the    federal

     government and the states, and is administered by state governments

     within    federal        guidelines.      In    North   Carolina,    Medicaid     is

     administered by the North Carolina Di vision of Heal th Benefits

     (DHB) which is within the North Carolina Department of Health and

     Human Services.              The Medicaid program and DHB are collectively

     referred to herein as Medicaid.


                                                1




              Case 4:19-cr-00059-FL Document 1 Filed 08/21/19 Page 1 of 13
      2.        If qualified, individuals can enroll to become Medicaid

recipients.          At the time of enrollment,              a recipient receives a

unique     alphanumeric       identifier     that    is     issued by the          program.

This code is known as a Medicaid identification number.                             Similar

to   traditional        insurance,      recipients         may     use    their    Medicaid

identification numbers to receive covered medical services.

      3.        Medicaid     recipients      receive        services        from   medical

practitioners        and companies      referred to          as Medicaid providers.

Once a provider enters into a contract with Medicaid, the program

issues     a    unique number to the provider,               known as        the provider

number.        Providers     must    also   obtain     a     federal       identification

number,        known as National Provider Identifier,                    or "NPI" number.

All Medicaid providers must certify that they wiil only bill the

government for services that they actually render.

      4.        After a provider renders a covered medical service to a

Medicaid        recipient,     the    provider      may     bill    Medicaid       for     the

reasonable and necessary costs of the service.                       To bill Medicaid,

providers generally send an electronic claim via the internet to

a processor for the program.

      5.        In   each   claim    transmission,         the   provider must           enter

truthful information concerning the services it performed.                               Each

claim submitted to the Medicaid program is required to state a



                                            2




         Case 4:19-cr-00059-FL Document 1 Filed 08/21/19 Page 2 of 13
'i




     diagnosis        code,      the    client's   name        and   Medicaid      identification

     number, a description of the service provided, the date of service,

     and the applicable billing code.                     The Medicaid program could not

     process a claim without receiving a valid Medicaid identification

     number        establishing         the   patient's         identity     and     eligibility.

     Providers are not required to submit copies of medical records or

     other forms of proof to justify the claim, but they are required

     to maintain such documentation and make it available upon request.

             6.      Once DHB' s        fiscal   agent has processed the               electronic

     claims,        the    provider      is   paid       by    funds    being      electronically

     transferred          into    the   provider's       designated bank           account.    The

     provider is also provided with regular remittance advices                                 (RA)

     from the Medicaid program providing them with a detailed record of

     all paid claims.

                     B.     OUTPATIENT BEHAVIORAL HEALTH SERVICES ("OBHS")

             7.      One type of service that the Medicaid program provides

     to eligible recipients is Outpatient Behavioral Health Services

     ("OBHS")              OBHS    include    assessments,           indi victual,   family,   and

     group         therapy,        psychiatric           medication          management,       and

     psychological testing.               OBHS focuses on reducing psychiatric and

     behavioral           symptoms       in   order       to     improve      the     recipient's

     functioning          in   familial,      s~cial,         educational,      or   occupational



                                                     3




                  Case 4:19-cr-00059-FL Document 1 Filed 08/21/19 Page 3 of 13
.,




     domains.

          8.      Each provider of OBHS is required by Medicaid to maintain

     service notes and other medical records for a period of six years

     in order to document and substantiate any reimbursement requested

     from Medicaid.     Not only are the service notes a requirement under

     Medicaid policy, they are necessary to ensure that these recipients

     receive the .care that the Medicaid funds are designated to provide,

     by giving an account of the efficacy of the OBHS.

          9.      For   OBHS,   Medicaid       policy   requires   the   minimum

     documentation for a recipient's file:

            Recipient's demographic information;
            Written consent for treatment signed by the recipient or
            the recipient's parent or guardian;
            Copies of any testing, summary and evaluation reports;
          • Documentation of entrance criteria, continued service
            criteria, and discharge criteria;
            An individualized treatment plan;
          0
            Service note for each date of service;
            Signature and credentials of the clinician providing the
            service;
            Recipient's name, service record number, and Medicaid
            identification number on each page;
            Duration of services rendered (length of assessment or
            treatment in minutes);
            All evaluations, notes and reports must contain the full
            date the service was provided (month, day, and year); and
            Documentation of communication regarding coordination of
            care activities.

          10.     Providers are only allowed to bill for OBHS that are

     medically necessary and are provided by a qualified clinician who

     meets the requirements set forth in DHB's clinical policy.              Each


                                           4




              Case 4:19-cr-00059-FL Document 1 Filed 08/21/19 Page 4 of 13
claim must specify the actual clinician responsible for rendering

the OBHS.      The qualified clinician must have their own individual

Medicaid provider number.

                                 II.    FACTUAL BACKGROUND

      11.     During times material to this Information, PAMELA GRACE

FAULKNER     was       the    registered    agent     and    sole    officer      of    Skeen

Services, Inc.          (hereinafter "Skeen") .

      12.     Skeen had offices in Greensboro, Greenville, Lumberton,

and   Wilson,        North      Carolina.         Skeen    was   a   Medicaid      provider

enrolled with DHB and authorized to provide OBHS to recipients in

the Eastern District of North Carolina.

      13.     Renee Christine Borunda was the individual who submitted

electronic Medicaid claims on behalf of Skeen.

      14.     A.E.     was a therapist at another company where Borunda

was the manager.             A.E. never worked at Skeen,             in fact,     A.E. had

not   heard       of    Skeen      or    FAULKNER.         Borunda     obtained        A.E.'s

individual Medicaid provider number, xxxxxx6168, and then used it

when submitting fraudulent Medicaid claims for Skeen.

      15.     From September 13,            2013     to    September     6,    2014,. while

billing     for      Skeen,      Borunda    submitted       to   DHB's        fiscal    agent

approximately          4,588     fraudulent       claims    involving     199    different

recipients      using        A. E. 's   Medicaid    provider     number,       xxxxxx6168,



                                              5




       Case 4:19-cr-00059-FL Document 1 Filed 08/21/19 Page 5 of 13
indicating that A.E. rendered services to the recipients.                                   Borunda

knew that A. E.                had not        rendered services        to      these    recipients.

Borunda had listed A.E.'s Medicaid provider number, xxxxxx6168, as

the rendering provider in Skeen's claims without A.E.'s knowledge.

          16. Borunda was located in Pitt County and Wilson County in

the Eastern                 District of North Carolina when she                    submitted    the

fraudulent claims.                    Based on these claims, DHB's fiscal agent paid

Skeen        for           providing    OBHS    to    recipients       from     Beaufort     County

( $ 4 ' 0. 6 5 . 7 2 ) '      Greene      County          ($3,868.95),         Guilford      County

($9,772.23),                  Lenoir     County           ($690.60),     Mecklenburg         County

($298.28)'                  Pitt     County      ($148, 045. 80)'        and     Wilson      County

($38,776.98), when, in fact, no such services were rendered.                                 (Total

amount paid for the fraudulent claims was $213,927)

         17.        MID interviewed 13 families that had 36 members for whom

Borunda had submitted claims                         indicating that A.E.              had provided

them services at SKEEN.                    The interviewees indicated that they and

their children did not receive services from A. E.                                 nor did they

know A.E.                  Some recipients had never received OBHS from anyone.

Other recipients indicated that they had received services from

other clinicians at Skeen in prior years, but they had not received

any services during the time period for which the A.E.'s claims

were submitted.                    Skeen had submitted and been paid for the earlier



                                                      6




             Case 4:19-cr-00059-FL Document 1 Filed 08/21/19 Page 6 of 13
claims before Borunda submitted the fraudulent claims listing A.E.

as the rendering provider.               Because these recipients were already

clients    of    Skeen,        Borunda        and   FAULKNER     had    access      to    these

recipients'       medical       records        which      contained      the    recipients'

Medicaid       identification      numbers.            Borunda    used      these    Medicaid

identification         numbers     when        submitting      the     fraudulent        claims

listing A.E. as the rendering provider.                      Although Skeen did have

some service notes             and documentation for             the   earlier dates         of

service,       Skeen     did     not     have       any    service      notes       or   other

documentation to support the serv.ices for the later claims in which

A.E. was listed as the rendering provider.

        18. FAULKNER was aware that Borunda was submitting fraudulent

claims to Medicaid for services that were not rendered.                              In fact,

FAULKNER and Borunda entered into an oral agreement to split the

monies Skeen received for such fraudulent claims.                            Additionally,

on numerous occasions, FAULKNER provided Borunda with the names of

SKEEN clients       for whom she wanted Borunda to submit claims                             to

Medicaid for knowing that Skeen had not provided the services for

which    she    wanted    Borunda        to    bill    Medicaid      for.       On multiple

occasions,      she provided recipients'               names to Borunda via email.

Once, three minutes after emailing information to Borunda on six

recipients, FAULKNER sent another email to Borunda stating "please



                                                7




         Case 4:19-cr-00059-FL Document 1 Filed 08/21/19 Page 7 of 13
tell me how much it is. I need at lease lOK. I need 3500 for you.

got some major bills."

      19.    DHB's     fiscal     agent    paid      Skeen      $213,927.55     for     the

fraudulent claims that Borunda had submitted listing A.E. as the

rendering provider.           These      funds    were    directly deposited           into

Skeen's SunTrust Bank checking account, xxxxxxxxx8496.                         FAULKNER

had signature authority on this account, but Borunda did not have

signature authority on this account.                  FAULKNER signed the checks

written from this account.               From approximately May 2013 through

July 2014,     FAULKNER paid Borunda approximately $144, 000 via                         44

checks from Skeen's SunTrust Bank checking account, xxxxxxxxx8496.

Faulkner had written "Contract" on the memo line of forty-two of

the checks.

      20.    Borunda stated the most FAULKNER paid her at one time

was   $12,000,   and     on     that    occasion,        FAULKNER    paid     $4,000    of

Borunda's $12,000 to Borunda's husband,                   B.H.     B.H. never worked

for Skeen.     Borunda stated that FAULKNER explained that the reason

FAULKNER wrote the $4, 000 check to B. H. - was because FAULKNER' s

accountant or lawyer told FAULKNER not to write a check to Borunda

for that much        ($12,000).        Bank records show that FAULKNER wrote

two   checks     from     Skeen' s        SunTrust       Bank     checking     account,

xxxxxxxxx8496, to B.H.:           one check was written on November 6, 2013




       Case 4:19-cr-00059-FL Document 1 Filed 08/21/19 Page 8 of 13
for $4,000 and one check was written on May 7, 2014 for $3,000.

                                  COUNT ONE
                    Conspiracy to Commit Heaith Care Fraud
                               18 u.s.c. § 1349

     21.     Introductory Paragraphs 1 through 20 are realleged and

incorporated by reference into this Count.

                                     The Conspiracy

     22.     From on or about May 9,                  2013 and continuing up to and

including     on    or   about      September         12,    2014,      within     the   Eastern

District of North Carolina, PAMELA GRACE FAULKNER, did unlawfully,

willfully, and knowingly combine, conspire, confederate, and agree

with others known to the United States Attorney, to commit offenses

against     the    United States,       to wit,             to    knowingly and willfully

execute     and attempt        to   execute       a    scheme         and artifice       to:   ( 1)

defraud a health care benefit program affecting commerce, to wit,

Medicaid,     and     (2)   obtain,     by        means          of   materially    false      and

fraudulent        pretenses,     representations,                and promises,      money and

property in the approximate value of $213,927.55,                             owned by,        and

under the custody or control of said health care benefit program;

in connection with the deli very of and payment for heal th care

benefits,    items,      and services,        in violation of Title 18,                   United

States Code, Section 1347.

                            Purpose of the Conspiracy



                                              9




       Case 4:19-cr-00059-FL Document 1 Filed 08/21/19 Page 9 of 13
          23.   It was the purpose of the conspiracy for FAULKNER and

other conspirators to unlawfully enrich themselves by knowingly

and willfully submitting claims to the Medicaid program containing

materially false information in order to fraudulently obtain funds

from the Medicaid program in connection with the delivery of and

payment for health care benefits.

                                           Overt Acts

          24.   In    furtherance         of    the       conspiracy,      and   to     effect    the

objects thereof,         there were committed in the Eastern District of

North Carolina various overt acts,                             including, but not limited to

the following:

          a.)   A member of the conspiracy owned Skeen Services,                                Inc.,

a       Medicaid     provider    that          was    approved        to   submit      claims     for

reimbursement;

          b.)   A member        of   the        conspiracy          supplied     the    names     and

Medicaid identification numbers of Medicaid recipients;

          c.)   A    member     of   the        conspiracy          supplied     the     name     and
                                                           I
    '
individual Medicaid provider number of A.E.;

          d.)   A member of the conspiracy submitted false electronic

claim transmissions to the Medicaid program using the Medicaid

identification numbers               of    individuals             who   did   not     receive    the

billed services and using the name and individual Medicaid provider



                                                     10




           Case 4:19-cr-00059-FL Document 1 Filed 08/21/19 Page 10 of 13
number of A.E. indicating that A.E. had rendered the services when

in fact A.E. had not     r~ndered   the services,

        e.)   A member of the conspiracy received the proceeds of the

fraudulent claims billed to the Medicaid program;

        f.)   A member of the conspiracy divided the proceeds of the

Medicaid fraud between the participants in the scheme.

        All in violation of Title 18,       United States Code,     Section

1349.




                                     11




         Case 4:19-cr-00059-FL Document 1 Filed 08/21/19 Page 11 of 13
                                    FORFEITURE NOTICE

        The    defendant       is     hereby    given     notice   that    all    of    the

defendant's interest in all property specified herein is subject

to forfeiture.

        Upon    conviction       of    the     offense(s)    in    Count   One    of    the

Information,        the Defendant shall forfeit              to the United States,

pursuant to Title 18, United States Code, Section 982 (a) (7),                          any

property,       real     or    personal,       that    constitutes    or   is    derived,

directly       or   indirectly,        from    gross    proceeds     traceable    to    the

commission of the offense, and, pursuant to Title 18, United States

Code,    Section 981 (a) (1) (C),         made applicable by Title 28,             United

States Code, Section 264l(c), any property, real or personal, which

constitutes         or   is     derived       from     proceeds    traceable     to     the

offense(s).

        The forfeitable property includes, but is not limited to, the

following:

          •    The criminal proceeds of the offense in an amount of at

               least $69,132.55.

        If any of        the   above-described         forfeitable     property,       as   a

result of any act or omission of the Defendant, cannot be located

upon the exercise of due diligence; has been transferred or sold

to, or deposited with, a third party; has been placed beyond the


                                               12




         Case 4:19-cr-00059-FL Document 1 Filed 08/21/19 Page 12 of 13
jurisdiction of the Court;    ha~    been substantially diminished in

value; or has been commingled with other property which cannot be

divided without difficulty; it is the intent of the United States,

pursuant to Title 21, United States Code, Section 853(p), to seek

forfeiture of any property of said defendant up to the value of

the forfeitable property described above.



                                ROBERT J. HIGDON, JR.
                                United States Attorney




                                           A. Parris
                                            United States Attorney




                                Special Assistant
                                United States Attorney




                                    13




      Case 4:19-cr-00059-FL Document 1 Filed 08/21/19 Page 13 of 13
